Citation Nr: 9931558	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for biceps tendon 
avulsion as secondary to service-connected lumbosacral strain 
with sciatic irritation.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with sciatic irritation.  

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.  

4.  Entitlement to automobile or other conveyance and 
adaptive equipment.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issues of entitlement to service connection for biceps 
tendon avulsion as secondary to service-connected lumbosacral 
strain with sciatic irritation; entitlement to specially 
adapted housing assistance or a special home adaptation 
grant; and entitlement to automobile or other conveyance and 
adaptive equipment are intertwined with the issues that are 
the subject of the remand, and are deferred pending the 
development requested.  


REMAND

Background

A review of the record reflects that the veteran has been 
service-connected for a low back disorder for many years.  
Currently, a 40 percent rating is in effect.  It is contended 
by the veteran that an increased evaluation is warranted as 
he experiences numbness in his extremities, bladder control 
problems, and is impotent as a result of his back problems.  

The evidence of record shows that there is a long history of 
psychogenic versus physiologic origin regarding the veteran's 
complaints.  Recent examples of this include the private 
neurosurgeon's May 1996 report in which it was noted that 
"there is much more going on here" than could possibly be 
accounted for by minimal spinal stenosis and L4-5 disc 
bulging.  Functional elements were suspected.  VA treatment 
records from March 1996 indicate an "inconsistent" 
examination with the veteran complaining that he was unable 
to walk, but examination showed good lower extremity muscle 
strength and bulk.  VA neurological examination in August 
1996 noted features of the veteran's motor and sensory 
examination were difficult to reproduce.  Depression was 
suggested as a factor limiting the appellant's full 
participation in the examination.  

A VA examination report from June 1998 reflects an 
inconsistent sensory examination with respect to the sensory 
level.  The examiner noted that the appellant's examination 
was somewhat suspicious for non-physiologic factors as his 
imaging studies and electrodiagnostic studies did not show 
findings consistent with his complaints.  Though the 
examination was suspicious, the examiner noted that it was 
impossible to rule in or out the veteran's back injury as the 
cause of his current complaints.  

Subsequently dated VA records include a magnetic resonance 
imaging (MRI) test of the cervical spine in 1998 which showed 
mild degenerative changes at C3-4, 4-5 and bony spurring at 
C5-6, 6-7.  Whether these cervical spine clinical findings 
are causally related to the service-connected low back 
disorder has not been determined.  A September 1998 report 
showed that the veteran was wheelchair bound with upper 
extremity weakness.  There was bowel/bladder impairment and 
no voluntary lower extremity motion.  The lower extremities 
had no contracture, good range of motion, and no atrophy.  
The examiner noted that there remained a history of 
inconsistent testing and no objective relationship relating 
findings to the service-connected low back disorder.  



Analysis

The Court has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of the system 
of record, there must be evidence that permits the 
adjudicator to distinguish between manifestations that are 
service-connected and those that are not.  See generally 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  The Court 
has found that this requirement is mandated by the duty of 
the VA to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining adequate VA examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board fins that additional medical 
development is required to determine if cervical spine 
disability is present, and, if so, whether it is related to 
the service-connected lumbar strain with sciatica irritation.  

The Board further notes that the veteran's lumbar spine 
disorder has been rated at 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (1998), which relates to 
intervertebral disc syndrome.  The highest schedular rating 
available under this DC is 60 percent.  During the pendency 
of this appeal, the General Counsel for the VA has issued an 
opinion in which it was held that 38 C.F.R. § 4.71a, DC 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this DC.  VAOPGCPREC 36-
97 (Dec. 12, 1997).  In this case, it does not appear that 
38 C.F.R. §§ 4.40 and 4.45 has been considered.  

Finally, the Board notes that the medical evidence of record 
reflects that there still is a substantial unanswered 
question as to the severity and nature of the appellant's 
subjectively reported low back pain.  To a significant 
extent, the medical evidence in this regard suggests that 
many of the appellant's complaints of pain may be due to a 
nonorganic component, including a possible undiagnosed 
psychiatric disorder).  The Board therefore believes that a 
VA mental disorder examination may provide important 
additional information concerning this question.  

In light of the foregoing, the Board finds that further 
development, as specified below, is required. Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any lumbar or cervical 
spine disability.  Any medical records 
other than those now on file pertaining 
to treatment for such disorders should be 
obtained and associated with the claims 
folder.  

3.  The veteran should then be examined 
by physicians qualified in the areas of 
neurology and orthopedics to determine 
the nature and severity of his service-
connected disability of the lumbar spine.  
All indicated studies must be conducted.  
The claims file, and a copy of this 
remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  At least one of the examiners 
should note specifically active and 
passive range of motion of the lumbar 
spine, and the examiner should also 
specify the range of pain free motion.  
The examiners should comment on the 
functional limitation, if any, caused by 
the appellant's service-connected lumbar 
spine disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
In particular, following the examination 
and a review of the record, it is 
requested that the examiners provide 
responses to the following:  

(a) What is correct diagnostic 
classification of the disabilities 
currently present in the lumbar/cervical 
spine?

(b) What is the degree of medical 
probability that any cervical disability 
found is causally related to the veterans 
already service-connected lumbosacral 
strain with sciatic irritation or 
service?  In this connection, the 
attention of the examiner's is 
respectfully invited to the findings made 
following MRI scan of the cervical span 
in early 1998 (mild degenerative changes 
at C3-4, 4-5 and bony spurring at C5-6, 
6-7).  

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
and weakness attributable to the service-
connected disability, and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to service-connected 
disability.  If there are nonservice-
connected disabilities of the cervical 
spine, the examiners should comment as to 
whether manifestations produced by the 
nonservice-connected disability, and if 
so, identify which manifestations are 
attributable to service-connected as 
opposed to nonservice-connected causes.  

(d) The examiners should further note the 
effects the veteran's service-connected 
lumbar spine disability, as opposed to 
any nonservice-connected disability, has 
on the veteran's ability to function, and 
the effects this disease has on his day-
to-day functioning.  

(e) The examiners should also express an 
opinion as to the degree of medical 
probability that there is a physiological 
basis for the appellant's subjective 
reports of pain and functional impairment 
resulting from his service-connected 
lumbar spine disability, and any cervical 
spine disorder which might be found to be 
causally related thereto.  

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiners 
should so indicate.  

4.  The appellant should also be afforded 
a VA mental disorders examination.  All 
appropriate diagnostic testing should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the examining physician for review in 
conjunction with the examination, and the 
examiner should acknowledge its receipt 
and review in any examination report 
generated as a result of this remand.  
The examiner is requested to ascertain 
whether the appellant has any mental 
disorder that was present in service or 
one that is the result of a service-
connected disability.  Additionally, 
he/she is requested to comment on whether 
any mental disorder found might have an 
effect on his subjective report of the 
severity of his service-connected spine 
disability, (e.g., pain disorder, 
hypochondriasis, or other disorder).  If 
so, the examiner is requested to express 
an opinion as to what extent the mental 
disorder may be effecting the appellant's 
report of the severity of his service-
connected low back disorder.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
appellant's claims folder.  

5.  Following the above, the RO should 
review the examination reports and ensure 
that all requested information has been 
provided.  If the examination reports do 
not include the requested information, 
the examination should be returned as 
inadequate for rating purposes.  
38 C.F.R. § 4.2 (1998).  

Thereafter, the issue of entitlement to service connection 
for a cervical spine disorder as secondary to service-
connected lumbosacral strain with sciatic irritation should 
be adjudicated.  Additionally, the issue of entitlement to an 
increased evaluation for the service-connected low back 
disorder should be readjudicated, with application of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The RO is also to 
consider the provisions of 38 C.F.R. § 3.310(a) (1998); and 
the Court's rulings in Allen v. Brown, 7 Vet. App. 439, 448 
(1995) [when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation]; and Johnston v. Brown, 10 
Vet. App. 80, 86 (1997) [when aggravation of a veteran's 
service-connected condition is proximately due to or the 
result of a nonservice-connected condition, the provisions of 
38 C.F.R. § 3.310(a) and the Allen rule are not applicable].  
Additionally, the RO should address the issue of whether 
service connection is warranted for an acquired psychiatric 
disorder on both a direct and secondary basis.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


